Title: To George Washington from John Rutledge, 6 August 1781
From: Rutledge, John
To: Washington, George


                        
                            Dr Sir,
                            High Hills of Santee August 6. 1781.
                        
                        As Colo. Morris, by whom this will be delivered, can give a satisfactory Account of Matters this Way,
                            & Genl Green’s dispatches, which he carries, are very full & particular, I will take the Liberty of
                            referring your Excellency, for it, to him, & them, instead of troubling you with a long Detail of them.
                        If the Force which the Minister of France assured me, (just as I was leaving Philadelphia,) would certainly
                            arrive, on the American Coast, by the Middle of this Month, should do so, I flatter myself, that, the Reduction of New
                            York will soon be effected, & that, you will afford Us such Aid as may, with our own Cooperations, speedily
                            reinstate Us, in the possession of Chas Town—untill that is obtained, the People of this State will continue to experience
                            greater distresses than I can describe—I know your Excellency wants nothing but the Means of relieving Us—these, I hope,
                            are, e’er now, in your Hands. I have the Honour to be, with the greatest Respect, & the most sincere Esteem
                            & Regard, Dr Sir yr obliged & obedt servt
                        
                            J: Rutledge
                        
                    